DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one of a seat belt or a seat belt buckle received within the routing channel [see claim 1 for example] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because it is unclear to the examiner how the buckle 44, shown in Figure 5 of the claimed invention fits through the slit and routing channel so as to be “received within the routing channel” as claimed.  It is also unclear how/if the latch 42 would fit through the slit and routing channel as only a portion of the latch is shown in Figure 5.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Objections
Claim 8 is objected to because of the following informalities: in the final paragraph of page 5 of the claims... “a tray configured to releasably engaged the top surface” appears to need grammatical correction.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2-7, 9, 11-18 and 21 are rejected for depending from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9,11-18, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with clarity issues, some non-limiting examples include but are not limited to the folliwng:
are received...”.  The examiner notes that the term “are” in this claimed phrase is confusing as it contradicts and makes the “or” clause unclear ‘at least one of X or Y are’ is contradictory/unclear.  Appropriate correction is required.
Claim 2 recites the limitation "the top end and the bottom end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Is the applicant referring to the top and bottom end of the first or second wall?  Appropriate clarification is required.
Regarding claim 2, lines 7 and 8, the applicant recites “a seat belt latch”, it is unclear to the examiner if this is the same seat belt latch of claim 1 or a new seat belt latch.  Appropriate clarification is required.
Claim 3 recites the limitation "the first and second elongated slits channels" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the top end”, “the bottom end” in line 15 and the top end" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  Is the applicant referring to the top and bottom end of the first or second wall?  Appropriate clarification is required.
Claim 8 recites the limitation "the a routing channel" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8, line 19, is “an interior of the console” different form the “an interior” already introduced in line 7?  Are these the same, or should the second interior introduced be introduced as ‘a second interior, or something else?  Appropriate clarification is required.
rd to last line of page 5? Appropriate clarification is required. 
Regarding Claim 8, line 23 the applicant recites “wherein at least one of a seat belt latch or a seat buckle are received...”.  The examiner notes that the term “are” in this claimed phrase is confusing as it contradicts and makes the “or” clause unclear ‘at least one of X or Y are’ is contradictory/unclear.  Appropriate correction is required.
Claim 20 recites the limitation "the elongated slit" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, lines 17 and 18, the applicant recites “a plane of console” it is unclear what the applicant is claiming.  Did the applicant intend to recite ---a plane of the console---?  Appropriate clarification and correction is required.
Claim 20 recites the limitation "the elongated slit" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 21, line 4, the applicant recites “a passenger seat base support”, it is unclear to the examiner the difference between this limitation and the passenger seat support structure” previously claimed in claim 1.  Appropriate clarification is required.
Dependent claims not directly named are rejected for being dependent on a rejected claim. 
The above are NON-LIMITING EXAMPLES ONLY of unclear and indefinite wording. ALL CLAIMS must be reviewed and amended for similar examples of unclear and indefinite wording.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 12-15, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Grays (7300103) in view of Johnson (4821931) in view of Ahad (7261369).  In claim 1, Grays discloses a base 2, comprising a support material, the base including: 
a top surface,
 
    PNG
    media_image1.png
    332
    272
    media_image1.png
    Greyscale

a first side wall having a top end and a bottom end, wherein a first elongated slit 20  is positioned on the first side wall between the top end and the bottom end, wherein first elongated slit is below the top end, 
    PNG
    media_image2.png
    452
    340
    media_image2.png
    Greyscale
 and 
a second side wall (not shown) opposite the first side wall and having a top end and a bottom end, 
a routing channel, wherein the routing channel extends from an exterior surface of the first side wall through an interior of the console to the second side wall, as recited in column 2, line 54; 
a tray, as best seen in Figure 2, configured to releasably engage the top surface of the base, the tray comprising at least one storage compartment 38; Page 2 of 19 US2008 17237558 1Appl. No. 15/548,680Attorney Docket No.: 038398-1055446 Amdt. dated October 28, 2020Client Ref. No.: 15-004ZSUS 

    PNG
    media_image3.png
    481
    290
    media_image3.png
    Greyscale
 
wherein the base further comprises at least one strap 18, configured to secure the base to a seat, but fails to disclose wherein the at least one receptacle of the base is configured to selectively receive the at least one storage compartment of the tray and wherein the top surface comprises at least one receptacle and the seat being a passenger seat cushion, passenger seat support structure, or a passenger seat restrain system, 
Johnson teaches the utility of wherein the at least one receptacle 24, of the base 12, is configured to selectively receive the at least one storage compartment of the tray 60, as best seen in Figure 4.  The use of a top surface having a receptacle is used to hold the tray in place.


    PNG
    media_image4.png
    115
    255
    media_image4.png
    Greyscale
 As best understood and interpreted by the examiner the seatbelt must be inserted between the bracket and platform creating a routing channel wherein the seatbelt is inserted to secure the platform to the platform support device and seat. The use of the seat being a passenger seat is used to allow a user to place the articles in a convenient location within an arm’s reach. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the top surface of Gray with a receptacle as taught by Johnson so as to hold the tray in place and to secure the base to the passenger’s seat as taught by Ahad so as to allow a user to place articles in a convenient location within arm’s reach.
However if it is found that the seat belt latch or seat belt buckle of Ahad is not ‘received within’ the routing channel, the examiner notes that it would be obvious to one of ordinary skill in the art that shifting the position of the latch or buckle of the seat belt to be within the routing channel as this would be a matter of design choice so as to provide a more aesthetically pleasing console.  The courts have held that shifting a position without modifying operation is unpatentlable.
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 

Regarding claim 2 Ahad discloses wherein the second side wall of the base includes a second elongated slit positioned between the top end and the bottom end, wherein the routing channel extends within the interior of the console between the first elongated slit and the second elongated slit, and wherein the first elongated slit and the second elongated slit are dimensioned to receive a seat belt latch therethrough, as recited in column 3, line 16-20.  
Regarding claim 3 Grays discloses wherein the first and second elongated slits channels positioned at a non-zero angle relative to a horizontal plane of the console, as best seen in Figure 1. 
Regarding claim 5 Abad discloses wherein the at least one strap 32, comprises a front strap configured to secure a front of the base to a passenger seat cushion or a passenger seat support structure, as best seen in Figure 1, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Grays in view of Johnson with a strap having 2 straps as taught by Ahad so as to allow for attachment of the apparatus to a seat.
Regarding claim 6 Grays discloses wherein the at least one storage compartment comprises at least one cupholder 38.
7 Grays discloses wherein a top surface of the tray includes a recessed surface having an area that covers a majority of the top surface of the tray, as best seen in Figure 2.
Regarding claim 8 Grays discloses 
a base 2, comprising a support material, the base including: 
a top surface, 
a first side wall, 
a second side wall opposite the first side wall, and 
an interior defined by the top surface, the first side wall, and the second side wall, as best seen in Figure 1,Page 4 of 19 US2008 17237558 1Appl. No. 15/548,680Attorney Docket No.: 038398-1055446 Amdt. dated October 28, 2020Client Ref. No.: 15-004ZSUS Response to Office Action of July 28, 2020 
wherein the first side wall includes a top end and a bottom end and a first elongated slit 20, positioned between the top end and the bottom end such that an uppermost portion of the first elongated slit is positioned below the top end, as best seen in the marked-up figure above,
wherein the second side wall includes a top end and a bottom end and a second elongated slit 22, positioned between the top end and the bottom end such that an uppermost portion of the second elongated slit is positioned below the top end and wherein the a routing channel extends from an exterior surface of each of the first side wall and the second side wall and through an interior of the console, as recited in column 2, line 54, and
wherein each of the first elongated slit 20, and the second elongated slit 22, are dimensioned to receive a seat belt latch therethrough,  

Johnson teaches the utility of wherein a shape of the at least one receptacle is complimentary to a shape ofPage 5 of 19US2008 17237558 1Appl. No. 15/548,680Attorney Docket No.: 038398-1055446Amdt. dated October 28, 2020Client Ref. No.: 15-004ZSUS Response to Office Action of July 28, 2020the at least one storage compartment such that the at least one storage compartment of the tray is selectively receivable in the at least one receptacle of the base, as best seen in Figure 4.  The use of a tray having a complementary shape to the base is used to hold the tray in place.
Ahad teaches the utility of wherein at least one of the seat belt latch or a seat belt buckle are received within the routing channel 44, as best seen in Figure 3, and as recited in column 3, lines 17-20
    PNG
    media_image4.png
    115
    255
    media_image4.png
    Greyscale
 As interpreted by the examiner the seatbelt must be inserted between the bracket and platform creating a routing channel wherein the seatbelt is inserted to secure the platform to the platform support device and seat.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tray and base of Grays with complementary shapes as taught by Johnson so as to hold the tray in place and to secure the base with a seatbelt latch as taught by Ahad so as to allow for a user to place and secure the base to a passenger seat within arm’s reach. 
However if it is found that the seat belt latch or seat belt buckle is not received within the routing channel the examiner notes that it would be obvious to one of ordinary skill in the art that shifting the position of the latch or buckle of the seat belt to be within the routing channel would be a matter of design choice so as to provide a more aesthetically pleasing console.
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding claim 9 Grays discloses wherein a front end 46, of the tray is sloped relative to the top surface of the tray.
Regarding claim 12 Johnson discloses wherein the at least one storage compartment comprises two storage compartments, wherein the tray is manufactured as a molded piece of plastic, the molded piece of plastic forming a first storage compartment of the two storage compartments and a second storage compartment of the two storage compartments, wherein the first storage compartment is a first cupholder and the second storage compartment is a second cupholder, and 
Regarding claim 13 Grays discloses wherein the tray engages with the base in a releasable friction fit engagement 48.
Regarding claim 14 Grays discloses comprising an engagement feature 48, configured to releasably couple the tray with the base.
Regarding claim 15 Grays discloses, wherein the fop surface of the base includes the engagement feature (interpreted as the smooth surface) and wherein a bottom surface of the tray includes a corresponding engagement feature, as best seen in Figures 1 and 2.
Regarding claim 18 Grays in view of Johnson as advanced fails to disclose a front strap. Ahad discloses a front strap coupled with the base at a first end of the front strap, a free end of the front strap opposite the first end configured to couple with a passenger seat cushion or a passenger seat support structure to secure a front portion of the base to a passenger seat of the passenger seat row, as best seen in Figure 1. The use of a front strap coupled to the seat is used to allow for easy attachment of the apparatus to a 'typical’ car seat. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Grays in view of Johnson with a strap having the structure as taught by Ahad so as to allow for easy attachment of the apparatus to a ‘typical’ car seat.
Regarding claim 21 Ahad discloses wherein the at least one strap comprises two straps, wherein a first strap of the two straps is configured to secure the base to the .
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grays (7300103) in view of Johnson (4821931) in view of Ahad (7261369) in view of Timme et al. (8152238). Grays in view of Johnson in view of Ahad as advanced above fails to disclose the angle of the elongated slits being between 20 to 60 degrees.  Timme et al. teaches the utility of a base of a portable seat console having a routing channel 52 wherein the angle of each of the first and second elongated slits is between 20 to 60 degrees relative to the horizontal plane of the console, as best seen in Figure 5. The use of a channel angled between 20-60 degrees relative to the horizontal is used to secure the base firmly to the vehicle seat, as recited in column 8, lines 66, 67 and column 9, lines 1-10.  Note the angle of the slot of Timme et al. is positioned with the same orientation as the claimed invention.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the routing channel of Grays in view of Johnson in view of Ahad between 20-60 . 
Regarding claim 11 Grays in view of Johnson in view of Ahad as advanced above fails to disclose wherein the interior of the console is further defined by a front side wall and a back side wall of the base, wherein the back side wall of the base forms an angle greater than ninety degrees with a bottom of the first and second side walls.  Timme et al. teaches the utility of wherein the interior of the console is further defined by a front side wall and a back side wall of the base, wherein the back side wall of the base forms an angle greater than ninety degrees with a bottom of the first and second side walls, as best seen in Figure 7.  The use of having a back side wall of the base forming an angle greater than 90 degrees allows for the back side wall to rest flush against the base of a reclined passenger seat.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the base side wall of the base of Grays in view of Johnson in view of Ahad with an angle greater than 90 degrees as taught by Timme et al. so as to allow for the back side wall to rest flush against the back of a reclined seat.
Regarding claim 20 Grays discloses
 a base, as best seen in the marked-up figure above, comprising
 a support material, 
the base including a top surface, 
a first side wall, 
a second side wall (not shown) opposite the first side wall, and 

wherein the first side wall includes a top end and a bottom end and a first elongated slit 20, positioned between the top end and the bottom and having a closed perimeter, and 
wherein the second side wall includes a top end and a bottom end and a second elongated slit 22, positioned between the top end and the bottom and having a closed perimeter,
 wherein the elongated slit is positioned at an angle relative a horizontal of a plane of console, as best seen in Figure 1; 
wherein the elongated slit is an opening to a routing channel that extends from an exterior surface of each of the first side wall and the second side wall and through an interior of the console and dimensioned to receive a seat belt 18  
a tray, as best seen in Figure 2, configured to releasably engage (via element 48) the top surface of the base, wherein the tray comprises a molded piece of plastic comprising at least one storage compartment 38, the tray comprising a recessed surface having an area that covers a majority of a top surface of the tray, 
wherein a shape of the at least one receptacle is complimentary to a shape of the at least one storage compartment such that the at least one storage compartment of the tray is selectively receivable in the at least one receptacle of the base, and 
wherein a bottom of the tray is configured to fittingly mate with the top surface of the base, as best seen in Figure 2, but fails to disclose wherein the top surface of the base comprises at least one receptacle; and the routing channel dimensioned to receive 
Johnson teaches the utility of wherein a shape of the at least one receptacle is complimentary to a shape of the at least one storage compartment such that the at least one storage compartment of the tray is selectively receivable in the at least one receptacle of the base.  The use of at least one receptacle having a complementary shape of the base is used to hold the tray in place.
Ahad teaches the utility of a routing channel 44, dimensioned to receive a seat belt latch of the aircraft passenger seat row therethrough, and wherein the top surface of the base comprises at least one receptacle, as recited in column in column 3, lines 17-20. The use of a routing channel dimensioned to receive a seat belt latch of the aircraft passenger seat row is to allow a user to place the articles in a desirable location within arm’s reach.
Timme et al. teaches the utility of a base of a portable seat console having a routing channel 52 wherein the angle of each of the first and second elongated slits is greater than 0° and less than 90°, as best seen in Figure 5. The use of a channel angled being greater than 0° and less than 90° is used to secure the base firmly to the vehicle seat, as recited in column 8, lines 66, 67 and column 9, lines 1-10.  Note the angle of the slot of Timme et al. is positioned with the same orientation as the claimed invention.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the base of the of Gray with at least one receptacle having a complementary shape of the base as taught by Johnson .
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grays (7300103) in view of Johnson (4821931) in view of Ahad (7261369) in view of Day (20070176469).  Grays in view of Johnson in view of Ahad as advance above fails to disclose the engagement feature being a hook and loop fastener system. Day teaches the utility of wherein the engagement feature and the corresponding engagement feature comprise a hook and loop fastener system, as recited in paragraph [0040]. The use of a hook and loop fastener system is commonly used in the art to allow a user to easily detach the tray when desired. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Grays in view of Johnson in view of Ahad with a hook and loop engagement feature as taught by Day so as to allow a user to easily detach the tray when desired.
Regarding claim 17 Grays in view of Johnson in view of Ahad as advance above fails to disclose the base being comprised of foam. Day teaches the utility of wherein the support material of the base comprises a foam material, as recited in paragraph [0037], and wherein the base further comprises a cover comprising a leather or textile material configured to cover the foam material. Examiner notes that the foam of beam bags are housed within cover. The use of foam is commonly used in the art due to its .

Response to Arguments
Applicant's arguments filed 10/28/20 have been fully considered but they are not persuasive. The applicant’s attention is drawn to page 13 of the remarks.  The applicant recites that none of the cited prior art references teaches “a routing channel, wherein the routing channel extends from an exterior surface of the first side wall through an interior of the console to the second side wall”.  The examiner notes that the Grays reference discloses both a first and second slit 20, 22, allowing for seat belt 18 to be inserted through.  It should be noted that hole/opening between the two slits has been interpreted by the examiner as the claimed routing channel.  The applicant’s attention is drawn to page 14 of the remarks.  The applicant states that the Grays references only shows one hole.  The examiner agrees that only one hole/opening is shown, however the disclosure details that there is a first and second slit (see column 2, lines 51-56) therefore a channel must be present between the openings in order for the seat belt 18 to be inserted therethrough.  Also, this is not commensurate with the rejection applied above as multiple references has been applied.  These are non-limiting reasons why this is not found persuasive.
The examiner would like to note that the After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2021. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571 272 7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Primary Examiner, Art Unit 3634